 In the Matterof SCHWARTZ-BERNARD CIGAR COMPANYandUNITEDCIGAR WORKERS OF AMERICA, LOCALNo.1Case No. R-432CERTIFICATION OF REPRESENTATIVESMay 27, 1938On March 18, 1938, the National Labor Relations Board issued aDecisionand Direction of Elections in the above-entitledcase andfour relatedcases.,,The Direction of Elections directed that cer-tain elections by secret ballot be held, one of them among all theemployees employed by Bernard Schwartz Cigar Corporation, hereincalled the Company, during the pay-roll period next precedingNovember 18, 1937, excluding foremen, supervisory personnel, boardmembers, superintendents, maintenance employees, clerical employ-ees, those engaged in the office, and those quitting or discharged forcause before the election, to determine whether or not they desired tobe represented by United Cigar Workers Local Industrial Union No.24 for the purposes of collective bargaining.On or about April 2,1938, the Company moved to amend the Decision and Direction ofElections so as to provide that the employees eligible to vote be thoseon the pay roll next preceding the election, instead of those employedduring the pay-roll period referred to in the Direction.The motionwas denied by order of the Board dated April 5, 1938.Pursuant to the Direction, an election by secret ballot was conductedon April 7, 1938, between 1: 30 p. in. and 5: 00 p. in., at Detroit, Michi-gan, under the direction and supervision of the Regional Director forthe Seventh Region (Detroit, Michigan).On April 12, 1938, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, issued an Intermediate Report on the ballot, which was dulyserved upon the parties on April 14, 1938.On April 19, 1938, the Company filed objections and exceptions tothe ballot, the notice of election, the Intermediate Report, and theBoard's saidorderdated April 5, 1938, on the following grounds :16 N. L. R. B. 71.503106791-38-vol vit-33 504NATIONAL LABOR RELATIONS BOARDThat 52 persons employed within the appropriate unit during thepay-roll period next preceding the election, but not during the pay-roll period referred to in the Direction of Election, were preventedfrom voting; that the notice of election posted in the factory by direc-tion of the Board's agent, and the caption used on the ballot, each indi-cated, and led at least some employees to believe, that the Board pre-ferred them to be represented by a union, and that the law requiredthem to select an exclusive representative in order to bargain with theiremployer; and, finally, that a streetcar strike in Detroit the morningof the day of the election prevented 33 employees eligible to vote fromreporting for work on that day and from voting.The Board has examined the ballot and notice of election and findsthat the objections and exceptions relative thereto are without merit.The Board has also carefully considered the facts alleged in the objec-tions and exceptions relative to the alleged exclusion from voting of52 employees and relative to the streetcar strike. It is of the opinionthat the eligibility date selected was appropriate, and that even if theallegations relative to the streetcar strike are true, they constituteinsufficient reason for setting aside the election.The objections andexceptions are hereby overruled.On May 16, 1938, the Company requested an opportunity for oralargument on the objections and exceptions and on the entire recordin the case.The request is hereby denied.As to the results of the secret ballot, the Regional Director reportedas follows :Total number eligible to vote ----------------------------346Total number of votes cast________________________________313Total number of votes cast for the United Cigar WorkersLocal Industrial Union No. 24__________________________168Total number of votes cast against the United Cigar WorkersLocal Industrial Union No. 24____________________________145Total number of challenged ballots------------------------ NoneTotal number of blank ballots______________________________ NoneTotal number of void ballots______________________________OneBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Cigar Workers Local IndustrialUnion No. 24 has been designated and selected by a majority ofthe employees of Bernard Schwartz Cigar Corporation, Detroit,Michigan, excluding foremen, supervisory personnel, board members, DECISIONS AND ORDERS505superintendents,maintenance employees, clerical employees, andthose engaged in the office, as their representative for the purposesof collective bargaining and that, pursuant to the provisions of Sec-tion 9 (a) of the Act, United Cigar Workers Local Industrial UnionNo. 24 is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.